Citation Nr: 0821067	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  01-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2005, the veteran testified at a Travel Board hearing 
at the Montgomery, Alabama RO before the undersigned Veterans 
Law Judge.  A transcript of this hearing is of record.  The 
veteran was additionally afforded a formal RO hearing RO 
during September 2003.  A transcript of this hearing is also 
of record. 

The Board remanded the case in September 2005 and November 
2006 for further development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in May 2004, October 2005, and December 2006 
letters, the veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any further evidence he has in his 
possession that pertains to the claim.  The December 2006 
letter also advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and information from the 
Naval Safety Center, Naval Historical Center, Aviation 
Accident Database, and the National transportation Safety 
Board.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process and provided testimony at 
two hearings.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that he is entitled to service 
connection for PTSD as a result of his witnessing a plane 
crash while on active service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a stressor statement dated in July 2000, the veteran 
claimed that he was on a runway where a plane was attempting 
to land.  The plane was much too low and crashed onto a 
highway.  The veteran claims that the plane crashed into the 
highway and exploded.  He stated that everyone on the plane 
died and that several cars also had fatalities as they also 
exploded.  The veteran alleges this event happened between 
January and June 1971 at Moffett Field in Palo Alto, 
California.  The Board notes that the veteran testified at a 
formal RO hearing in September 2003 and a Board hearing in 
June 2005 and related substantially the same story concerning 
his claimed stressor.  However, in a letter dated in April 
2007 the veteran narrowed the time frame during which he 
claimed the plane crash happened to spring 1971.

The veteran has a long history of mental illness.  His 
diagnoses from a VA examination dated December 1992 included:  
polysubstance abuse and polysubstance dependence; delusional 
(paranoid) disorder, persecutory; organic mood disorder - 
depressed; organic delusional disorder; major depression, 
recurrent with psychotic features; and personality disorder, 
non-specific.  The veteran was subsequently diagnosed with 
schizo-affective illness in the context of an August 1998 VA 
examination for pension purposes.  The veteran was first 
diagnosed with PTSD in a VA treatment note dated in February 
2001.  He was subsequently afforded a VA examination during 
March 2002.  The examiner reiterated the veteran's claimed 
stressor as seeing a plane crash at Moffett Field in Palo 
Alto, California between January and June 1971.  The veteran 
reported nightmares with sleep disruption; alienation; an 
exaggerated startle response; survivor guilt; depression; 
difficulty with concentration; and problems with rage.  The 
examiner indicated that the traumatic accident at Moffett 
Field met the DSM-IV criteria for post-traumatic stress 
disorder and that the veteran attributed his PTSD symptoms to 
this stress exposure while in service.  The examiner gave the 
veteran an Axis I diagnosis of chronic PTSD.   

The veteran has consistently maintained that his in-service 
stressor was the plane crash which he witnessed.  However, 
the veteran's claimed stressor has not been corroborated.  
The Board notes that there has been extensive development in 
trying to verify the veteran's claimed stressor.  The RO/AMC 
requested relevant records from the following agencies:  
Moffett Field; the National Transportation Safety Board 
(NTSB); Naval Safety Center; Office of the Chief of Naval 
Operations; and the Naval Historical Center.  The letter sent 
to Moffett Field was returned as undeliverable because the 
installation had been deactivated many years before.  The 
National Transportation Safety Board responded by sending the 
only report they had for California during the time frame 
indicated; the report detailed a crash during June 1971 near 
Duarte, California - more than 350 miles away from Palo Alto 
where Moffett Field was located.  The responses from the 
various offices of the Department of the Navy indicated that 
there is no record of an aircraft crash at Moffett field in 
the spring of 1971.

Although the veteran has a diagnosis of PTSD, this diagnosis 
must be connected to a verified in-service traumatic event in 
order to be service connected.  As the veteran's claim is not 
substantiated by any supporting evidence that the claimed in-
service stressor occurred, the criteria for a grant of 
service connection are not met, and the claim of entitlement 
to service connection for PTSD must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


